DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
Regarding 112a rejections:
Applicant asserts the term “compressive load” is present in [0087] and [0093] of applicant’s publication 2019/0032377.  This is persuasive; however examiner reminds applicant that the publication is NOT the current status of the specification.  
Applicant asserts the first and second positions of claim 42 are shown in figure 11.  Examiner notes that this does show the hold open rod in open positions, however applicant does not show the “locking dog is arranged in the lock groove” and does NOT engage the damping dog AND the second position of the unlocked condition with the “damping mechanism is engaged”.  Applicant does not correlate the positions of the expanded/contracted hold open rod with ANY of the detailed drawings of the locking/damping dogs in figures 5-11.  
Applicant asserts there is a vertical movement, which is required to make the horizontal movement, as there is a different vertical dimension between two different horizontal positions.  This aspect is not lost on examiner.  However, since the non-damping groove 302 is the same length as both the unlock groove 224 AND the lock groove 226, examiner is unsure how movement of the locking dog in either direction would get the locking dog 308 OUT of the elongated non-damping groove 302.  Applicant’s explanation is not sufficient to clearly understand how, or what situation forces, the damping dog into the damping groove 310 based on the length of the non-damping groove 302 and  the fact that both dogs are at a set distance from each other.
Regarding 112b rejection: 
Applicant asserts that the configurations of the locking dog to engage the tube stop and the configuration of the damping dog to apply pressure to the inner tube DO in fact impart differentiate between the locking and damping mechanisms because the claimed “configured to engage the tube stop”.  Examiner notes that applicant does not claim the positive engagement of the tube stop by the locking dog in any configuration.  
Examiner notes that the prior art Dyer discloses a single dog 222 that both “applies pressure to the inner tube” in figure 3 AND engages tube stop 210 which has a groove 248 (as shown in both figures 5 and 7.  Therefore, examiner contends that the dog being “configured to apply pressure to the inner tube” means that the dog  is ALSO capable of engaging the tube stop, since the tube stop is in the same location and a continuation of the inner tube surface.  Applicant has not pointed to any particular structure that differentiates the capability of applying pressure to the inner tube and the configuration to be able to engage the tube stop.  

Regarding 103 rejections:
Applicant asserts Dyer is “silent to any type of damping”.  Examiner notes that “damping” and “locking” are intended functions of the two mechanisms.  Dyer discloses the claimed the structure of the mechanisms, since these are claimed to be identical in structure; further, examiner notes that Dyer discloses the single mechanism disclosed in Dyer shows the structure required by the damping AND locking configurations, as argued in the 112b rejection above.  Therefore, the single structure of Dyer performs BOTH functions of “damping” and “locking”.  By the obviousness rejection, the duplication of this mechanism, resulting in two mechanisms to have the functions of damping and locking as known in the art of the secondary reference Palma, therefore one mechanism is “damping” and one mechanism is “locking”, since the mechanism of Dyer is capable of performing either function.  
Applicant asserts Palma is not an anticipation rejection; examiner notes that this is the case.  Palma is utilized to teach that in a similar device, two mechanisms having two different functions, are known in the art.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26, 28-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner notes that claims 24, 33, and 42 are independent claims, with similar claim language.  Examiner will treat like claim language together.
Examiner notes that “first position” and “second position” of claims 28, 37, and 42 are not disclosed, nor distinguished as to what drawings applicant is referring to.
Examiner notes that both dogs 228 and 306 are moved by lock body 214, and that the dogs are in a set distance from each other within lock body 214.  Lock body 214 does not elongate or allow for any difference in distance between damping dog 306 on the right, and locking dog 228 on the left.  Therefore, both dogs must move in the same direction at the same time, or stay still at the same time.  Examiner notes that applicant discloses lock body 214 is “attached at an end of the outer tube 206” [0061] and therefore lock body 214 is an extension of outer tube 206, and moves concurrently with outer tube 206, and therefore the dogs move with outer tube 206.  
Examiner is unsure how the device enters the position of figure 6.  The non-damping groove 302 is the same length as both the unlock groove 224 AND the lock groove 226 (based on the movement between figures 3 and 5).  Examiner is unsure how movement of the locking dog in either direction would get the locking dog 308 OUT of the elongated non-damping groove 302.  Examiner does not  understand how, or what situation forces,  the damping dog moves into the damping groove 310; the length of the non-damping groove 302 must be as wide as both grooves in the lock collar 222, the dogs set at a distance from each other do not seem to show how the damping dog switches grooves.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that independent claims 24 and 33 only vary in the presence or lack of the last paragraph of claim 24.  The last paragraph of claim 24 claims that the damping configuration “applies pressure to the inner tube”.  Examiner notes that both the damping and the locking dogs apply pressure to the inner tube, and this phrase does not differentiate the locking device from the damping device.  Please see “lock providing resistance on the inner tube 204 to prevent the inner tube 204 from sliding” in [0039] and “damping applies a pressure to an outer surface 304 of the inner tube 204” in [0069].  Examiner notes no difference in scope between these functions; applicant discloses resistance against the inner tube to both “lock” and “damp”.  Therefore, examiner notes no difference between the damping and locking mechanisms, AND examiner is unsure the difference in scope between claim 24 and 33.

Regarding claims 25 and 34, applicant recites “outer collar 246 coupled around the locking collar 222”.  Examiner notes that the outer collar 246 seems to be around both collars.  Regarding claim 34, please note the 112b rejection above.

Regarding claim 36, applicant now modifies the “locked configuration”.  Examiner notes that applicant has previously disclosed the locked configuration as the locking dog 228 in the locking groove 226.  Examiner contends that this configuration can occur at any relative position of the outer and inner tubes.  Examiner is unsure what structure applicant is claiming in claim 27.  Further, applicant claims “locking mechanism is configured such that the lock groove locates the locking dog in the locked configuration”.  Examiner notes that this is repetitive from the independent claim.  Applicant then claims “to prevent the inner tube from sliding with respect to the outer tube”, which is performed by “providing resistance on the inner tube 204” [0039] and is equivalent to the “applies pressure to…the inner tube 204” of the damping dog in [0069].  Examiner is unsure what structure applicant intends to claim in claims 27 and 36.

Regarding claim 42, examiner notes that the last two paragraphs differ from the last two paragraphs of claim 33.  Applicant claims “first position” of the hold open rod, which is not disclosed.  Examiner assumes that “extended position” is equivalent to “first position”.  Examiner notes that “compressive load” is not disclosed.  Applicant claims “a second position”, which examiner assumes to be equivalent to “closed configuration” of the hold open rod.  Examiner notes that the last paragraph seems to describe a method of use.  Examiner notes that by having the structure of the rest of the claim, the structure is capable of performing the function claimed.  

Regarding claim 43, Examiner notes that applicant’s “configuration” language equates the damping mechanism and the locking mechanism, as discussed above in claims 24 and 33.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-43 are rejected under 35 U.S.C. 103 as being unpatentable over 2015/0267724 Dyer in view of 2013/0206955 Palma.  Examiner notes that all claims are treated as best understood.
Examiner notes that the first 18 lines are identical in independent claims 24, 33, 42, and will be treated together.  Examiner provides the facts that Dyer discloses the structure and intended function (engaging the inner tube) of both the damping and locking mechanisms, but does not disclose to use the same device twice in the same device.
Regarding lines 1-18, Dyer discloses a hold open rod (title) configured to selectively provide damping during particular operational movements (configuration described below), the hold open rod comprising:
an inner tube 204 coupled to an outer tube 206, the inner tube movable within the outer tube (contracted in figure 1, extended in figure 2);
a tube stop 210 comprising an inner lock groove 248 (best shown in figure 5) arranged on an outside surface of the tube stop 210 and the tube stop 210 is configured to prevent the inner tube from separating from the outer tube (by having inner lock groove 248);
a damping mechanism (detailed in figure 5) configured to damp movement of the outer tube with respect to the inner tube (by dog 228 engaging an exterior surfaces of the inner tube 204, as defined by applicant for BOTH damping AND locking mechanisms, see 112b rejection above);
the damping mechanism comprises a damping dog 228 and a damping collar 222; 
the damping collar comprises a damping groove 226 that receives the damping dog when the damping mechanism is in a damping configuration; 
the damping collar comprises a non-damping groove 224 that receives the damping dog when the damping mechanism in a non-damping configuration; 
the damping collar is configured to move the damping dog from the damping configuration to the non-damping configuration (as shown in figures 5, 6, 13).  Examiner notes these last two lines are absent from claim 33.  
The damping mechanism of Dyer also meets the requirements for the “locking mechanism”, as discussed below:
a locking mechanism comprising a locking collar 222 and a locking dog 228; the locking collar 222 comprising a lock groove 226 and an unlock groove 224.

Regarding claim 24, Dyer discloses the structure of lines 1-18, and the “locking mechanism” which is identical in structure to the “damping mechanism”, as well as the additional language in claim 33.  Claim 24 also includes the following paragraph: wherein the damping mechanism (of lines 1-18) is configured such that in the damping configuration the damping dog is located to apply a pressure to the inner tube and damp movement of the inner tube that comprises slowing movement of the inner tube with respect to the outer tube.  Examiner notes that both the locking dog and the damping dog are equivalent in one “applies pressure” and the other “provides resistance” to the inner tube.  Examiner notes that these are functional equivalents.  Therefore, the locking and the damping devices of the disclosure perform identical functions, and therefore, the single device of Dyer discloses both functions.  

Regarding claim 33, Dyer discloses lines 1-18, and which also discloses the “locking mechanism” which is identical in structure to the “damping mechanism”.  Dyer also discloses the locking mechanism (equivalent to damping mechanism) is configured to locate the locking dog to engage the unlock groove when the hold open rod is in an unlocked configuration (applicant claims previously a damping groove 226 and a non-damping groove 224.  Therefore, one groove is the engagement groove, and one groove is the disengaged groove.  Dyer discloses the dog can be in either position); and the locking mechanism is configured to locate the locking dog to engage the lock groove (in the other groove) and contact the inner lock groove on the outside surface of the tube stop when the hold open rod is in a locked configuration (see figure 7).  

Regarding claim 42, Dyer discloses the structure of lines 1-18.  Dyer discloses the “locking mechanism” which is identical in structure to the “damping mechanism”.  Dyer discloses the language of claim 33 (which is now incorporated into claim 42), and the language of claim 24 (which is now incorporated into claim 42).  Claim 42 includes the hold open rod being configured such that when positioned in a first position, the hold open rod is extended, the locking dog is arranged in the lock groove, and the hold open rod is locked holding a compressive load of the door (examiner notes that the dog can be in the locking groove at any location of the rod being extended or not extended); and
wherein the hold open rod being further configured such that when translating from the first position to a second position, the hold open rod is unlocked with the locking dog arranged in the unlock groove, and the damping mechanism is engaged with the damping dog arranged in the damping groove as the hold open rod approaches a minimum length.
Dyer discloses that the hold open rod (entire device of the disclosure) is configured to be attached to a door (using through holes 236 [0038]).  


Regarding claims 24, 33, 42, examiner has shown that Dyer discloses the structure of the locking mechanism AND the damping mechanism, but Dyer only uses one iteration of this device.  Examiner has shown that the locking and damping mechanisms perform the same function, which is to engage the inner tube, which is shown in Dyer.  Therefore, examiner contends that the only structure lacking in Dyer is the fact that the claimed invention uses the locking/damping mechanism in Dyer twice.  The use of a locking and a damping mechanism in a similar device is shown in Palma.  
Palma discloses a locking mechanism (locking dog 42, in the locked configuration in figure 3) and a damping mechanism (body 60 and o-ring 26, [0030]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the known mechanism of Dyer, for the purposes of one being a locking mechanism and one being a damping mechanism, as is known in Palma.  Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).  Examiner notes that the mechanisms as claimed perform identically to Dyer, and identically to each other, and therefore the applicant of an extra mechanism of Dyer to Dyer, as taught in Palma, would be obvious to one of ordinary skill in the art, to duplicate the function of Dyer in the opposite direction.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claims 25 and 34, Dyer as modified discloses the hold open rod of claims 24 and 33 further comprising: an outer collar 246 coupled at least around the locking collar 222; the damping collar 222 being arranged inside the outer collar 246 and the locking collar 222 being arranged inside the outer collar (repeat of the phrase above, examiner notes that duplicating these damping mechanism to have identical damping and locking mechanisms means that both mechanisms have identical structure); and 
an inner collar spring 231 located within the outer collar 246 configured to engage the locking collar (figure 7), wherein the damping mechanism is configured such that the damping groove locates the damping dog to apply a pressure to the inner tube and damp movement of the inner tube that comprises slowing movement of the inner tube with respect to the outer tube (as discussed above, the damping and the locking mechanisms perform this function, both of which are shown in figure 7 of Dyer).

 Regarding claims 26 and 35, Dyer as modified discloses the hold open rods of claims 25 and 34, further comprising a no-unlock feature (protrusion that separates the engaging groove and the disengaged groove of the lock/damp collars 222) arranged between the unlock groove and the lock groove (in the manner shown in figure 7, identical to applicant’s part 225 in figure 3), wherein the no-unlock feature is configured to prevent the locking dog from inadvertently sliding between the unlock groove and the lock groove (has the same structure as applicant’s disclosed device).  

Regarding claim 36, Dyer as modified discloses the hold open rod of claim 34, wherein: the hold open rod (entire disclosure of Dyer) being configured to be attached to a door (through holes 236 are used to attach to a door [0038]); and the locked configuration (figure 7) comprises the hold open rod locked in an extended length configuration to hold a compressive load of the door (figure 6).

Regarding claims 28 and 37, Dyer as modified discloses the hold open rod of claims 25 and 34, with the configurations as claimed in claim 24.  The hold open rod has holes 236 which are used to attach to a door [0038].  Examiner is unsure how this claim alters the scope of the previous claims, as discussed above.  Examiner notes that the dogs of Dyer are known to be in either the engaging groove or the unengaged groove and perform the functions identical to that as claimed in claim 28.

Regarding claims 29 and 38, Dyer as modified discloses the hold open rod of claims 25 and 34, further comprising: 
a lock body 214 coupled to the outer tube 206, 
an unlocked indicator [0010] arranged on the lock body that is configured to be visible when the hold open rod is in the unlocked configuration (indicator should be visible at all times), wherein the unlocked indicator comprises at least one of the following: a visual indicator arranged at a first end of the lock body and a tactile indicator arranged at a first end of the lock body [0010].

Regarding claims 30 and 39, Dyer as modified discloses the hold open rod of claims 29 and 38, further comprising a detent pin 216 arranged in the outer collar 246 and the detent pin 216 configured to engage a groove 220 [0035] on the lock body when the hold open rod changes from the locked configuration to the unlocked configuration.

Regarding claims 31 and 40, Dyer as modified discloses the hold open rod of claims 30 and 39, wherein: the outer collar 246 is configured to hold the detent pin (best shown in figure 5) and the locking collar 214 is arranged inside the outer collar 246; and the locking dog is configured to contact an inner lock groove 248 when the hold open rod is locked.

Regarding claims 32 and 41, Dyer as modified discloses the hold open rod of claims 24 and 33, wherein: the locking dog is configured to contact an inner lock groove when the hold open rod is locked.

Regarding claim 43, Dyer as modified discloses the hold open rod of claim 42, wherein: the locking mechanism (shown in Dyer) is configured such that the lock groove locates the locking dog in a locked configuration to prevent the inner tube from sliding with respect to the outer tube (as is shown in figure 7).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677